Citation Nr: 0217129	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1966 to April 1968.  He had service 
in the Republic of Vietnam, where his awards and decorations 
included 2 awards of the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
service-connected PTSD has been manifested a flat mood, 
underlying irritability, sleep impairment, and recurrent 
dreams, resulting in occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of  50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  By virtue of information sent to the veteran in the 
Statement of the Case; the Supplemental Statement of the 
Case; and a notice of the enactment of the VCAA sent from 
the RO to the veteran in March 2001, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims of entitlement to service connection 
for PTSD.  

Evidence on file includes the a large number of private 
medical records, dated from October 2000 to January 2001, 
showing the veteran's treatment for colon cancer; the report 
of a VA psychiatric examination, performed in November 2001; 
and a statement from the veteran's spouse, received in June 
2002.  In this regard, the Board notes that the veteran has 
not identified any outstanding evidence which could be used 
to support his claim of entitlement to a rating in excess of 
30 percent for PTSD.  Indeed, on his claim (VA Form 21-526), 
he did not identify any health care providers who had 
treated him for PTSD.  Moreover, during his November 2001 VA 
examination, he stated that he was not receiving any mental 
health treatment nor had he received any in the past.

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right (see VA Form 9, received in June 2002).  Accordingly, 
the Board concludes that the VA has met its duty to assist 
the veteran in the development of his claim and that there 
is no need for further development of the evidence in order 
to comply with the requirements of the VCAA.

Furthermore, in a statement of the case dated in April 2002, 
the RO explained the provisions of VCAA.  The RO informed 
the veteran of  what evidence and information VA would 
obtain for him, with specific references to such materials 
as government reports and medical records.  The RO also 
explained what information and evidence the veteran needed 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  The Facts

Private outpatient records, dated from February 1980 to 
August 2000, show that the veteran was treated for various 
disabilities.  They are negative for any complaints or 
clinical findings of psychiatric disability of any kind.

Extensive private medical records, dated from October 2000 
to January 2001, show that the veteran was treated for colon 
cancer.  From November 2000 through January 2001, he was 
variously reported as alert, oriented, pleasant, and 
cooperative, and in good spirits.

During his November 2001 VA psychiatric examination, the 
veteran was the sole informant for the interview, and his 
information was considered reliable.  His claims file was 
also present and was reviewed by the examiner.  

The veteran reportedly had multiple medical and 
psychological problems, and it was noted that a year and a 
half earlier, he had been diagnosed with colon cancer.  He 
had fever associated with his treatment and a lot of chronic 
pain.  He stated that he was not receiving any mental health 
treatment and that he had not done so in the past.  It was 
noted that since December 2000, Celexa had been prescribed 
for him.  He stated that it helped a little.  He also stated 
that prior to his diagnosis of cancer, he had had a lot of 
depression and that he had used drugs on his own to deal 
with it.  His drug of choice of was marijuana which he 
reportedly continued to use.  He reportedly started using 
drugs in Vietnam.  In regard to Vietnam, the veteran was 
asked about specific stressors, at which point he became 
emotional.  It was very difficult for him to talk about it.  
He cried but quickly regained his composure.  

During the interview, the veteran reported that he was a 
very hard worker and that he had owned a tree trimming 
company for over 20 years.  It was noted that he had been 
married for 33 years, and he described his marriage as 
satisfactory and stable.

The veteran reported that he slept intermittently and had 
very strange dreams, many of which he attributed to his 
medication and near-constant fever.  He reportedly dreamed 
about Vietnam and thought about it every day.  He stated 
that he had had problems in the past with his temper but 
that he had been able to control it better as he had gotten 
older.  It was noted that he had never been suicidal.  He 
said his concentration was okay if it was something he was 
interested in, but that he had had a lot of problems in that 
area since he had been on so much medication.  As a result 
of his treatment, he also reportedly experienced lethargy 
and a loss of energy.  He stated that he had no hobbies or 
interests.

During the mental status examination, the veteran looked 
older than his stated age and had not shaved in several 
days.  He was oriented to time, place, person, and 
situation, and there was no evidence of a thought disorder.  
His mood was flat, and he appeared depressed.  He was 
cooperative and answered the questions asked, but as noted, 
had a great deal of difficulty talking about Vietnam.  He 
appeared to use a lot of blocking as a defense mechanism.  
He did not appear anxious.  Underlying irritability was 
noted, although he was not hostile.  Reality testing was 
good, and his insight, judgment, and reasoning appeared 
average.  His memory was grossly intact, and his impulse 
control was not impaired.  He was found competent to manage 
his funds.

Following the examination, the diagnoses on axis I were 
depression, not otherwise specified, secondary to his 
medical problems; pain disorder; PTSD; and a history of 
polysubstance abuse disorder, primarily marijuana.  His GAF 
was 48.  (GAF stands for global assessment of functioning, 
which, under the Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV), reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF 
score indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF of 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). Richard v. Brown, 9 Vet. App. 266, 267 
(1996)).

In a statement received in June 2002, the veteran's spouse 
reported that the medication which the veteran took for his 
cancer made him very sedate.  She noted that he had a 
history of stress and a violent temper and that he was moody 
and withdrawn.  She stated that he mentally abused her.  She 
noted that he did not trust others and could not hold a job 
for anyone.  She also noted that although they had been 
married for 33 years, they had not all been good years.  She 
reported that he had his own business because he could not 
work for anyone else.  She noted, however, that it did not 
support the family completely.  She stated that he never 
talked much about combat but that it was always on his mind.  
Finally, she reported that he was getting forgetful and 
disoriented.


III.  Analysis

The veteran seeks a rating in excess of 30 percent for his 
service-connected PTSD. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

The RO's November 2001 decision on appeal, which granted 
entitlement to service connection for PTSD and assigned a 30 
disability evaluation was an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999). 

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411.  
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent evaluation is 
warranted if such disorder creates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

In this case, the evidence shows that the veteran's primary 
psychiatric manifestations are a flat mood; underlying 
irritability; sleep impairment with recurrent dreams of 
Vietnam; and a great deal of difficulty talking about 
Vietnam.  He has been assigned a GAF of 48 which is 
generally compatible with serious symptomatology.  In view 
of the GAF, along with the examination findings of flattened 
affect and recurrent dreams, the current manifestations of 
disability are comparable to symptoms resulting in 
occupational and social impairment with reduced reliability 
and productivity.  The veteran does not have symtoms that 
meet all the criteria for a 50 percent rating.   For 
example, the evidence does not establish the presence of  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.  Nonetheless, the current symptoms approximate the 
criteria for a 50 percent rating more closely than the 
criteria for a 30 percent.  For this reason, a 50 percent 
rating is warranted under the provisions of 38 C.F.R. § 4.7.  

A rating higher than 50 percent is not waranted.  When the 
veteran was examined in October 2001, the examiner did not 
find such symptoms as suicidal orientation, obsessional 
rituals, illogical or irrelevant speech, or near continuous 
panic, such as would be consistent with the criteria for a 
70 percent rating.  The veteran's wife reports that the 
veteran is becoming forgetful and disoriented, but the 
evidence reported by the examining physician shows that the 
veteran's memory is intact and that he is generally alert, 
oriented, pleasant, and cooperative. Therefore, an increased 
schedular evaluation to 50 percent is waranted, but a rating 
of 70 percent for PTSD is not warranted at this time.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected PTSD have been generally consistent.  
Accordingly, there is no basis to invoke the principle of 
staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
for the veteran's service-connected PTSD.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2002).  Although the veteran reports that he is no longer 
able to work, there is no competent evidence that the 
veteran's PTSD is responsible for his lack of employment.  
He has recently received extensive private medical 
treatment, however, the evidence shows that such treatment 
was for disabilities other than PTSD.  Indeed, the record 
shows that his psychiatric manifestations are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

ORDER

Entitlement to a rating of 50 percent, and no more, for PTSD 
is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

